Citation Nr: 0409706	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative duodenal 
ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to Department of Veterans Affairs (VA) pension 
benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1966 to September 
1968.  He also served from August 1969 to June 1973, however, this 
period of service was terminated by a discharge under other than 
honorable conditions.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the VA No. Little Rock, Arkansas, 
Regional Office (RO).  In January 2001, the Board remanded this 
case.  In June 2003, the Board remanded the issues of entitlement 
to an increased rating for postoperative duodenal ulcer and 
entitlement to VA pension benefits.  


FINDINGS OF FACT

1.  In the June 2003 Board remand decision, the veteran was 
notified of the provisions of 38 C.F.R. § 3.655 and the 
consequences for failing to report for VA examination.  He was 
specifically informed that this decision served as notification of 
that regulation.  

2.  In August 2003, the veteran was notified of his scheduled VA 
examination.

3.  The veteran failed to report for his scheduled VA examination 
in August 2003.  Good cause is not shown.


CONCLUSIONS OF LAW

1.  An increased rating for postoperative duodenal ulcer is 
denied.  38 C.F.R. § 3.655 (2003).

2.  Entitlement to VA pension benefits is denied.  38 C.F.R. § 
3.655 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his/her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The basis for the decision of the veteran's claim is that 
he failed to cooperate with VA and report for his scheduled VA 
examination.  The June 2003 Board decision very specifically 
notified the veteran of the provisions of 38 C.F.R. § 3.655 and of 
the consequences of his failure to cooperate.  He was likewise 
advised the same by the AOJ to include in a September 2003 letter.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the Secretary 
failed to demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of the 
rule of prejudicial error")".  Id at 13.

Satisfying the strict letter holding in Pelegrini would require 
the Board to dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice void 
ab initio, which in turn would nullify the notice of disagreement 
and substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, and 
finally, the submission of a substantive appeal by the claimant.  
The prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at the 
end of the line of cases waiting to be adjudicated.  This claim 
was received over 5 years ago.

The Board does not believe that voiding the AOJ decisions would be 
in the best interests of the veteran in this case.  He was 
provided with notice of the appropriate law and regulations.  He 
failed to cooperate with VA.  It is clear that the veteran does 
not wish to cooperate with VA.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)). Due to 
the appellant's lack of cooperation, his claim is being denied.  
Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the veteran.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify and 
the duty to assist.  Thus, he has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to help 
his claim and notice of how his claim was still deficient.  He has 
failed to cooperate with VA.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In the 
instant case, the claims have been remanded twice by the Board in 
order to comply with the duty to assist.  VA has made efforts to 
develop the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran was scheduled for an 
examination.  He failed to report.  He has chosen not to cooperate 
with VA even though VA has tried to assist him in completing his 
claims.  

Accordingly, the Board concludes it should proceed, as specific 
notice as to what evidence the veteran could or should obtain has 
been provided.  There is no other specific evidence to advise 
him/her to obtain since his claim is being denied for lack of 
cooperation.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has had sufficient notice of the type of 
information needed to support the claim and the evidence necessary 
to complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including VCAA, 
has been satisfied with respect to said issue on appeal.  As such, 
the Board finds that the development requirements of the VCAA have 
also been met in that VA has tried to complete the record, but the 
veteran did not comply.  VA has done everything reasonably 
possible to assist the veteran.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in this 
case. 

Background and Analysis

In the Board's June 2003 remand, the Board stated that further 
development was necessary pursuant to VCAA with regard to the 
issues of entitlement to VA pension benefits and an increased 
rating for service-connected postoperative duodenal ulcer.  The 
Board determine that the veteran was to be afforded a VA 
examination in order to determine the current level of severity of 
his duodenal ulcer disorder.  Since entitlement to pension 
benefits is based on the level of severity of all of his 
disabilities, this examination was also necessary for that issue.  
He was also told that he could submit supporting evidence in 
conjunction with his appeal.

The Board emphasized to the veteran that the information to be 
obtained on the VA examination was vitally important to resolving 
the issues on appeal; hence, any failure to report to a scheduled 
examination, without good cause, might well result in a denial of 
the claims.  He was notified of 38 C.F.R. § 3.655.  He was told 
that the Board decision served as such notification.  Thus, he was 
advised that failing to report for the examination would adversely 
affect his current claims.  As noted, this action, standing alone, 
complied with VCAA.  He was informed that he had to report and 
that if he failed, the claims would be denied.

The veteran failed to report for his scheduled VA examination in 
August 2003.  He has not provided any explanation for his failure 
to report.  

According to 38 C.F.R. § 3.655(a), (b) (2003), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was scheduled 
in conjunction with any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or hospitalization of 
the claimant, death of an immediate family member, etc.

Since the veteran's claim for pension falls within the parameter 
of "any other original claim" and his claim for an increased 
rating falls within the parameter of "a claim for an increased 
rating," the claims are accordingly denied pursuant to 38 C.F.R. § 
3.655(b).  Entitlement to each of these benefits cannot be 
established without a current VA examination.

The veteran has failed to provide any reasons for his failure to 
report for the VA examination.  Under the circumstances, his claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

An increased rating for postoperative duodenal ulcer is denied.  

Entitlement to VA pension benefits is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



